Citation Nr: 0615319	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for eye injuries.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint and disc disease of the lumbar spine.    

5.  Entitlement to service connection for vertigo.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include the issue of whether a separate 
disability rating for each ear is warranted.

7.  Entitlement to a compensable rating for right ear hearing 
loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1973.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2004).

The issues cited above are before the Board on appeal from an 
October 2001 rating action based on January 2000 claim, an 
October 2001 NOD, an April 2002 SOC, and a timely-filed June 
2002 substantive appeal. 

In a December 2002 rating action, the RO granted two of the 
four service connection claims.  Consequently, the issue of 
service connection for these granted claims is no longer 
before the Board.  However, the veteran appealed both 
evaluations of the now service-connected disorders to the 
Board in a January 2003 NOD, an August 2003 SOC, and a 
timely-filed September 2003 substantive appeal. Accordingly, 
these claims are also before the Board.

In an April 2004 SOC, the RO addressed three new claims 
raised by the veteran.  During a May 2004 videoconference 
hearing before the undersigned, the veteran and his 
representative testified that they were going to file a 
written substantive appeal immediately after the hearing 
regarding the issues of 1) entitlement to service connection 
for vertigo; 2) entitlement to an initial rating in excess of 
10 percent for tinnitus; and 3) entitlement to a compensable 
rating for right ear hearing loss.  The record shows that the 
veteran submitted a signed substantive appeal (VA Form 9) 
indicating that he wanted a hearing before the Board, which 
the RO date stamped the same day as the May 2004 
videoconference hearing.  During the hearing, the veteran and 
his representative agreed that the testimony provided before 
the undersigned would satisfy the veteran's request for a 
hearing for these three issues.  Therefore, the Board 
accepted jurisdiction for these three issues.

The Board also notes that the veteran raised the issue of 
entitlement to a total disability evaluation as a result of 
his service-connected disabilities.  This claim was referred 
to the RO for appropriate initial consideration.  See Parker 
v. Brown, 7 Vet. App. 116 (1994)

In December 2004, the veteran's claims were remanded for 
further development and adjudication.  This having been 
completed, the case is again before the Board.

Finally, with respect to the issue of entitlement to a higher 
evaluation for tinnitus, the Board notes that, in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), the 
United States Court of Appeals for Veterans Claims reversed a 
decision of the Board, which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The Secretary of Veterans Affairs issued 
a memorandum on April 22, 2005, directing the Board to stay 
action on and refrain from remanding tinnitus claims affected 
by Smith while this decision is appealed to the U.S. Court of 
Appeals for the Federal Circuit.  Chairman's Memorandum, 01-
05-08 (2005).  The veteran's claim for an increased rating 
for his tinnitus is subject to this stay.  When the Federal 
Circuit has completed its review, the Board will lift the 
stay and begin to adjudicate these issues.  Until that time, 
the Board will defer consideration of the veteran's tinnitus 
claim. 

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint and disc disease of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently has an ongoing eye condition.

2.  The medical evidence does not establish that the veteran 
currently has vertigo.

3.  The veteran's heart condition is not related to a disease 
or injury in service.

4.  The evidence of record indicates that the veteran's PTSD 
is productive of sleep disturbance, irritability, nightmares, 
flashbacks, social isolation, homicidal and suicidal ideation 
without intent, and some depression; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.
 
5.  VA audiometric test results obtained in April 2003 show 
that the veteran has level IV hearing in his right ear; the 
veteran is not service-connected for left ear hearing loss.






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for an eye condition are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for establishing entitlement to service 
connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  A heart condition was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for the assignment of an evaluation for PTSD 
70 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130; Diagnostic Code 9411 (2005).

5.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in letters dated in April 2001, 
December 2004, and April and August 2005, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a currently disability, evidence of a 
relationship between the current disability and a disease or 
injury in service.  With respect to his increased rating 
claims, the veteran was informed that in order to establish 
entitlement to a increased evaluation, the evidence must show 
that his service-connected disabilities had gotten worse.  
The veteran was also informed that the evidence could consist 
of medical records or medical opinions, as well as evidence 
from other sources.  And the veteran was also informed of the 
types of evidence VA would assist him in obtaining and 
generally invited the veteran to submit any evidence in his 
possession that pertains to his claims.  

By way of May 2000, October 2001, December 2002, and May 2003 
rating decisions, April 2002, August 2003, and April 2004 
Statements of the Case, and a November 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the decisions regarding the claims.  
These documents, as well as the RO's VCAA and development 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In this case, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include, in addition to elements 
discussed above, the veteran's status, degree of the 
veteran's disability, and the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, notice to the 
veteran must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
And with regard to the veteran's increased rating claims, the 
veteran was provided with notice regarding the degree of his 
disabilities.  This information, generally consisting of 
scheduler and extraschedular evaluations, the relevant 
diagnostic codes, and the types of evidence relevant to the 
veteran's claims, was provided in the letters and documents 
detailed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the effective date of the veteran's service-
connected disabilities on appeal, the Court indicated that 
the veteran must be notified that the effective date of an 
award and any assigned disability ratings will be determined 
based on when VA receives the claim, when the evidence that 
establishes the basis for a disability rating that reflects 
that level of disability was submitted, or on the day after 
the veteran's discharge from service if the claim that is the 
basis for which service connection is awarded is submitted 
within one year after discharge.  In this case, the veteran's 
claims were made effective the date of the claims, which were 
not filed within one year of discharge.  Thus, the veteran 
was given the earliest effective date available for his 
claims.  38 U.S.C.A. § 5110(a).  Despite the inadequate 
notice provided to the veteran on this element, therefore, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical evidence, including private and VA 
medical reports and records, VA examination reports, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.  The Board finds that the RO undertook reasonable 
development with respect to the veteran's claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including heart disease, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  Further, service connection may be granted 
for disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  





A.	An eye condition and vertigo.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
a VA examination in connection with the veteran's claim for 
vertigo dated in April 2003.  

The veteran's service records indicate that he was treated 
for complaints of fuel and gasoline in his eyes on two 
separate occasions, in November 1969 and September 1972.  On 
both occasions the veteran was treated and the condition was 
resolved with no apparent complications.  The veteran's 
separation examination noted no eye problems and his eyes 
were noted to be normal with visual acuity of 20/20.  The 
veteran's service records are silent regarding any treatment 
or complaints of vertigo. 

Post-service records indicate that the veteran suffered a 
head injury in June 1979 and was subsequently diagnosed with 
diplopia, horizontal nystagmus and positive hoffman's sign,  
A July 1979 ophthalmologist report, however indicated that 
the veteran was healthy.  Subsequent treatment records from 
January 2000 indicate that the veteran was seen for lost 
glasses and prescribed bifocals.  The veteran tested 20/25 
bilateral with correction to 20/20.  No residuals of any eye 
condition or abnormal findings (other than refraction) were 
indicated.  

In April 2003, the veteran was afforded a VA examination in 
connection with his claim for vertigo.  The veteran 
complained of episodes that occur once or twice a day at 
which time he feels panicky, short of breath, and feel 
lightheaded for 10 to 15 minutes.  The examiner explained 
that this does not describe vertigo.  After examination, the 
veteran was not found to have vertigo.  Instead, the examiner 
indicated that the veteran described paroxysmal episodes of 
panic and lightheadedness which, in the opinion of the 
examiner, were symptoms of the veteran's service-connected 
PTSD.    

In light of the foregoing, the Board must deny the veteran's 
claims of service connection for an eye condition and 
vertigo.  While the veteran's claims file indicates treatment 
for fuel in the veteran's eyes on two occasions in service, 
the veteran's service records do not indicate that any 
residual condition remained at service discharge.  And no 
chronic eye condition is indicated by the veteran's post-
service medical records.  In addition, the veteran's service 
medical records are silent with regard to vertigo in service, 
and the April 2003 VA examiner indicated that the veteran 
does not currently have vertigo.  

The evidence is therefore against a finding that the veteran 
suffers from an ongoing eye condition or vertigo.  And 
without a current condition, a claim for entitlement to 
service connection for these conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so 
finding, the Board notes that a lay person, such as the 
veteran, is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

B.	A heart condition.

In this case, the veteran has been diagnosed as status post 
three myocardial infarctions, last one 1999, by history.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current heart condition is related to a disease or injury in 
service.  

Here, the veteran's service medical records are silent with 
regard to complaints of or treatment for a heart condition in 
service.  The veteran's records also do not indicate 
treatment for a heart condition within one year of service.  
Rather, the veteran's post-service records indicate that the 
veteran was diagnosed with a heart condition many years after 
service.  In a February 2001 treatment report, for example, 
the veteran was indicated to have ischemic heart disease c/o 
chest discomfort and shortness of breath.  The veteran was 
noted to have stated that he has had this difficulty for the 
past seven years.  Finally, the veteran's post-service 
medical records do not contain any opinion or discussion 
linking the veteran's heart condition to his active duty 
service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current heart 
disability is related to his service.  There is no indication 
in the veteran's records that he had a heart condition in 
service or within on year of service.  And none of the 
veteran's post-service medical records positively link the 
veteran's condition with his active duty service.  While the 
veteran may feel that his condition is related to his 
service, the Board notes that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Without medical evidence positively linking 
the veteran's current heart condition with his active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for a heart condition must 
therefore be denied.  

III.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

A.  PTSD.

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under this code a 50 percent 
evaluation is warranted for PTSD when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation for 
PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the evidence more nearly approximates the criteria for a 70 
percent disability rating for the veteran's service-connected 
PTSD.  In reaching this determination, the Board notes that 
the veteran was afforded VA psychiatric examination in July 
2002, with an addendum dated in August 2005. 

The results of the July 2002 examination reveal that the 
veteran reported sleep problems and flashbacks.  He also 
indicated that he suffered from nightmares and that "every 
time I go to sleep" he pictures himself killing people.  He 
also indicated nightmares about crashing in the ocean and 
about loading bodies and body bags.  The veteran also 
reported numerous intrusive thoughts about Vietnam and 
indicated that he thinks about suicidal acts.  The veteran 
described himself as jumpy and stated that explosions and 
gunshots bother him and that he looks for a place to hide.  
The veteran also indicated that he avoids crowds and 
restaurants and that his friends shop for him.  The veteran 
was noted to have been married six times, with a total of 
nine children.  He indicated that he was currently separated 
from his sixth wife.  He was also noted to be unemployed, but 
this was indicated to be due mostly to a back disability.  
The veteran stated that he lives on a mountain and stays away 
from people.  Upon examination, the veteran was noted to be 
depressed and his affect was constricted.  His thought 
processes were logical and tight, no loose association was 
noted, and no gross impairment of memory was observed.  The 
veteran was oriented in all spheres and no hallucinations or 
delusional material was observed.  The veteran's insight was 
somewhat limited and his judgement was adequate.  The veteran 
reported suicidal and homicidal ideation, but denied intent.  
The veteran was diagnosed with PTSD, chronic, and given a GAF 
score of 45.  

In August 2005, the July 2002 VA examiner reviewed the 
veteran's claims file and submitted an addendum to his 
previous report.  The examiner stated that, after reviewing 
the veteran's claims file, he did not find any evidence that 
led him to amend his prior opinion.  The examiner indicated 
that the veteran was previously given a GAF score of 45, 
indicating severe symptomatology, and that nothing in the 
veteran's claims file contradicts that assessment.

The Board also notes that the veteran's claims file contains 
numerous treatment reports regarding ongoing treatment for 
the veteran's PTSD.  These records generally indicate GAF 
scores in the low 40s to low 50s and also generally confirm 
the findings of the VA examiner regarding the veteran's 
symptomatology.

With respect to the GAF scores note in the VA examinations of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Based on the foregoing, the Board finds that entitlement to a 
70 percent disability rating under Diagnostic Code 9411 has 
been shown.  The evidence of record indicates that the 
veteran suffers with sleep disturbance, nightmares about 
experiences in Vietnam, flashbacks, and social isolation.  
The veteran also noted to have depressive symptoms and 
suicidal and homicidal ideation, although without intent.  
The GAF scores noted above corroborate these findings.  

The Board also finds that a rating in excess of 70 percent is 
not warranted for the veteran's PTSD.  The veteran's 
condition, while showing social impairment and suicidal and 
homicidal ideation, without intent, showed little to no 
evidence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Based on the foregoing, the Board finds that the veteran's 
PTSD does warrant a 70 percent disability rating.  

B.  Hearing loss.

The veteran's right ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from  hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(numeric designation I).  38 U.S.C.A. § 1160(a) (West 2002); 
38 C.F.R. § 4.85(f) (2005).  

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1160(a) (3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See CFR 
3.383(a) (3) (2005).  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2003, the veteran was afforded a VA audiological 
evaluation in connection with his claim.  The examination 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
75
90

Pure tone threshold levels averaged 56 decibels for the right 
ear and speech audiometry revealed speech recognition ability 
of 78 percent in the right ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level IV 
hearing in the right ear at the time of the April 2003 VA 
examination.  The veteran is not service connected for left 
ear hearing loss.  Under 38 C.F.R. § 4.85, this evaluation 
warrants only a noncompensable disability rating for the 
veteran's current hearing loss.  38 C.F.R. § 4.85; Diagnostic 
Code 6100 (2005).  Given that hearing impairment in the 
service-connected right ear is not compensable to a degree of 
10 percent or more (Levels X and XI), then consideration of 
the provisions of 38 C.F.R. § 3.385 are not warranted for the 
nonservice-connected left ear.  See CFR 3.383(a) (3) (2005).  
In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  

C.  Extra-schedular evaluation.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disabilities have required any, let alone frequent, periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of more than a 70 
percent rating for PTSD, or a compensable rating for right 
hear hearing loss; or for service connection for an eye 
condition, vertigo, and a heart condition. In reaching these 
conclusions, the Board has considered the benefit-of- the-
doubt doctrine; however, as the competent evidence simply 
does not support any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an eye condition is denied.

Service connection for vertigo is denied.

Service connection for a heart condition is denied.

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder is denied.

A compensable evaluation for right ear hearing loss is 
denied.



	(CONTINUED ON NEXT PAGE)


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's low back claim must be remanded for 
further action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's back disability since the veteran was last examined 
for this condition in July 2003.  Specifically, the criteria 
for evaluating diseases and injuries of the spine were 
amended effective September 26, 2003.  See 68 Fed Reg. 51454-
51458 (August 27, 2003) (listing the new criteria under 
Diagnostic Codes 5235-5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  In this case, the Board 
notes that the veteran has been notified of the regulatory 
changes affecting the criteria for evaluating diseases and 
injuries of the spine that took place in September 2002 and 
September 2003.  

The veteran has not, however, been afforded a VA examination 
subsequent to these changes in order to ensure that the 
veteran's condition has been evaluated in light of both the 
previous and the revised criteria governing his condition.  
This case must therefore be remanded.  Further development, 
in the form of a new VA examination, and adjudication of the 
veteran's claim under both the previous and revised 
diagnostic criteria, as amended in both September 2002 and 
September 2003, is required.  

In this regard, the Board notes, that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in adjudicating 
the issue of entitlement to a higher rating for a 
musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria 
effective prior to September 2003, and that these factors can 
provide a basis for a higher schedular evaluation under the 
former criteria.  These factors therefore should be 
considered when re-examining the veteran.

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
regard, the Board notes that any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the RO should arrange for the veteran to undergo a VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for bilateral hearing loss.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination will result in denial of the 
reopened claim.  See 38 C.F.R. § 3.655(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

In view of the above, this matter is REMANDED to the RO for 
the following actions: 

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his back disability since service.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

?	The examiner should identify and 
express an opinion as to the 
severity of any orthopedic 
manifestations (including decreased 
range of motion and the presence or 



